DETAILED ACTION
This Office Action is in response to the application filed on 8/1/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hatana et al. (US 2007/0287265 A1) in views ofLinet al. (US 2014/0264928 A1) and Wang et al. (US 2015/0200182 A1).

With regard to claim 1, Hatana discloses a method for manufacturing a stacked semiconductor package comprising: 
disposing first semiconductor chips 20C having first active surfaces over which first bonding pads 25 including peripheral bonding pads are arranged, over a carrier wafer 29 such that the carrier wafer and the first active surfaces face each other (0080, Fig. 2C); 
forming a first encapsulation member 31 which covers (sidewalls of) the first semiconductor chips, over the carrier wafer such that a reconfigured wafer Wp in which the first semiconductor chips are redisposed is constructed (Fig. 2E); 
removing the carrier wafer from the reconfigured wafer (Fig. 2K); 
bonding second semiconductor chip 20B to one first semiconductor chip on the reconfigured wafer at a distance from each other, wherein the second semiconductor chip 33 are arranged at side peripheries adjacent to the first semiconductor chip, wherein the second semiconductor chips have first coupling members 36 formed on the second bonding pads, 
wherein the second semiconductor chips are disposed on the reconfigured wafer, such that the second active surfaces face the first active surface, the second bonding pads are coupled with the peripheral bonding pads by the first coupling members and the central bonding pad is exposed (Fig. 2H);
forming a second encapsulation member 35 over the reconfigured wafer in such a way as to cover (sidewalls of) the second semiconductor chips; 
Hatana fails to show the second semiconductor chips possess a thickness greater than a target thickness, removing a partial thickness of the second encapsulation s member and the second semiconductor chips such that the target thickness of the second semiconductor chips remains and forming a mold via which is coupled with the central bonding pad of the first semiconductor chip, and which pass through a portion of the second encapsulation member in a region between the second semiconductor chips.
Lin discloses a method of comprising a second semiconductor chips 24 possess a thickness greater than a target thickness, removing a partial thickness of a second encapsulation member 25 and a second semiconductor chips 24 such that the target thickness of the second semiconductor chips remains (Lin Figs. 2F - 2G).
Lin teaches that the removing will even the surface and will reduce the thickness of the package (Lin 0064).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin’s teachings with the invention of 
Wang discloses bonding two second semiconductor chips 132a/132b to one first semiconductor chip 102 and forming a mold via 120 which is coupled with central bonding pads 110 of a first semiconductor chip, and which pass through a portion of a second encapsulation member 106b in a region between second semiconductor chips 132a/132b (Wang Fig. 23).
Wang teaches such arrangement providing reduced cost and improved electrical performance devices (Wang 0052). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang’s teachings with the inventions of Hatana and Lin to obtain reduced cost and improved electrical performance devices.
Allowable Subject Matter
Claims 2 - 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        February 14, 2021